In the Supreme Court of Georgia



                                Decided: September 20, 2022



   S22Y1106. IN THE MATTER OF JOSEPH ARRINGTON II.

     PER CURIAM.

     This disciplinary matter is before the Court on the report and

recommendation of special master Thomas E. Cauthorn III,

recommending that the Court disbar respondent Joseph Arrington

II (State Bar No. 023728), who was admitted to the Bar in 1996 and

who remains suspended following his failure to respond to the State

Bar’s notice of investigation. See S18Y1381 (June 18, 2018). We

agree with the special master’s recommendation and hereby order

that Arrington be disbarred.

     The record reflects that the State Bar filed a notice of discipline

seeking Arrington’s disbarment and alleging that Arrington paid his

2017-2018 Bar dues with a check drawn on his trust account; that

he made deposits to his trust account from his personal account and
“his American Funds account”; that he made payments from his

trust account that appeared to be related to personal expenses – to

“American Funds Balance,” to “Prog Mountain” for an insurance

premium, and to someone who appeared to be a family member; and

that on multiple occasions, he made cash withdrawals from his trust

account in amounts ranging from $25 to $350. The Bar alleged that

by this conduct, Arrington violated Rules 1.15 (I) and 1.15 (II). More

specifically, it appears from the facts alleged that the Bar asserted

that Arrington violated Rules 1.15 (I) (a)1 and 1.15 (II) (b)2 of the




      1Rule 1.15 (I) (a) provides, in pertinent part, that “[a] lawyer shall hold
funds or other property of clients or third persons that are in a lawyer’s
possession in connection with a representation separate from the lawyer's own
funds or other property.”
      2   Rule 1.15 (II) (b) provides:
      No personal funds shall ever be deposited in a lawyer’s trust
      account, except that unearned attorney’s fees may be so held until
      the same are earned. Sufficient personal funds of the lawyer may
      be kept in the trust account to cover maintenance fees such as
      service charges on the account. Records on such trust accounts
      shall be so kept and maintained as to reflect at all times the exact
      balance held for each client or third person. No funds shall be
      withdrawn from such trust accounts for the personal use of the
      lawyer maintaining the account except earned lawyer’s fees
      debited against the account of a specific client and recorded as
      such.

                                         2
Georgia Rules of Professional Conduct (“GRPC”) found in Bar Rule

4-102 (d). The maximum sanction for a violation of Rules 1.15 (I) and

(II) (b) is disbarment.

      The State Bar also filed a motion for default, which included

proof of service showing the following: the State Bar sent the notice

of discipline and an acknowledgement of service form by first class

mail to the address Arrington listed with the State Bar’s

membership department, see Bar Rule 4-203.1 (a); personal service

was attempted, but the State Bar’s investigator, who is authorized

to serve process, stated that he was unable to locate Arrington at the

listed address. See Bar Rule 4-203.1 (b) (3) (i).3 Arrington did not




      3 The return-of-service form used by the Bar in this matter provides two
paragraphs for the investigator to indicate with a check mark, as applicable.
The first paragraph is an entry of service with a blank provided to “describe
manner and place of service.” The second paragraph states: “II. Entry of
Service Non Est Inventus. I have made a reasonable and diligent search and
Respondent Joseph Arrington II is not to be found.” Here, the investigator
checked the second paragraph.
      Rule 4-203.1 (b) (3) (i) provides, in pertinent part, that “[r]eceipt of a
Return of Service Non Est Inventus shall constitute conclusive proof that
service cannot be perfected by personal service.” The Latin term, sometimes
shortened to “non est” or abbreviated as “n.e.i.,” means “he is not found,” and
is used to indicate that the person in question could not be found within the
jurisdiction. See Non est inventus, Black’s Law Dictionary (11th ed. 2019).
                                       3
acknowledge service; thereafter, the State Bar perfected service by

publication under Bar Rule 4-203.1 (b) (3) (ii). In its motion, the

State Bar stated that Arrington had not filed a notice of rejection,

and the State Bar requested that this Court disbar Arrington. In

May 2020, the Court issued an order, rejecting the Bar’s

recommendation and stating that the sanction of disbarment was

not appropriate given the limited record before it and the allegations

contained in the notice of discipline. See Case No. S19Y0477 (May

4, 2020). In its May 2020 order, the Court also referred the matter

to a special master for an evidentiary hearing “to determine with

more clarity and specificity the nature and severity of Arrington’s

conduct.” Id. Shortly after the special master was appointed, the Bar

served requests for admission on Arrington, to which he did not

respond. Arrington was provided notice by certified mail of the

evidentiary hearing, and the State Bar attempted personal service

as well. However, Arrington did not attend the hearing, and there is

no indication in the record that he has made any attempt to



                                  4
communicate with the State Bar or the Special Master about this

matter.

     Following the evidentiary hearing, the Special Master issued

his report and recommendation, which found, based upon the facts

deemed admitted by Arrington’s failure to respond to the requests

for admission, that Arrington knowingly used funds in his trust

account for his personal use and for purposes unrelated to a client;

knowingly deposited personal checks into his trust account;

knowingly co-mingled personal and client funds in his trust account;

and knowingly failed to keep client funds separate from his own

personal funds. We agree with the special master that by this

conduct, Arrington violated Rules 1.15 (I) (a) and 1.15 (II) (b). The

special master then considered the ABA Standards for Imposing

Lawyer Sanctions (1992), see In the Matter of Morse, 266 Ga. 652,

653 (470 SE2d 232) (1996), and the presence of mitigating and

aggravating circumstances. We also agree with the special master

that while Arrington’s lack of a prior disciplinary record is a

mitigating factor, see ABA Standard 9.23 (a), there are aggravating

                                 5
factors, including Arrington’s substantial experience in the practice

of law and his failure to participate at all in the disciplinary

proceedings, which may be deemed as an admission by failure to

respond that he refuses to acknowledge the wrongful nature of his

conduct, see ABA Standard 9.22 (g) and (i). The special master

correctly noted that this Court views trust account violations as

exceptionally serious, see, e.g., In the Matter of Coulter, 304 Ga. 81

(816 SE2d 1) (2018) (disbarring attorney for multiple violations of

trust account rules involving very large sums of client funds for

years); In the Matter of Harris, 301 Ga. 378 (801 SE2d 39) (2017)

(disbarring attorney who misappropriated funds from trust account,

mingled those funds with his own, and failed to respond to

disciplinary authorities), and recommended disbarment.

     Having reviewed the record, we agree that disbarment is the

appropriate sanction for Arrington’s violations of the rules

governing trust accounts. Relatively minor violations of trust

account rules may in certain circumstances warrant a lesser

sanction than disbarment, see, e.g., In the Matter of Mathis, 312 Ga.

                                  6
626 (864 SE2d 40) (2021) (accepting petition for voluntary discipline

and imposing public reprimand for violations of Rules 1.15 (I) (a)

and 1.15 (II) (b) where no client was ultimately harmed and where

there were several mitigating factors); In the Matter of Cook, 311 Ga.

206 (857 SE2d 212) (2021) (imposing public reprimand for

acknowledged violations of trust account rules where attorney did

not act dishonestly, intentionally, or maliciously; where attorney

lacked a prior disciplinary history; and where no client was harmed);

In the Matter of Howard, 292 Ga. 413 (738 SE2d 89) (2013)

(accepting voluntary petition and imposing public reprimand where

attorney admitted violations of trust account rules). Arrington’s

utter failure to participate in the disciplinary process, however,

means that there is no basis for the Court to conclude that any

sanction less than disbarment is appropriate. See, e.g., Harris, 301

Ga. at 379 (disbarment appropriate when attorney failed to file an

answer and therefore was deemed to have admitted the allegations

of the formal complaint).



                                  7
     Accordingly, it is hereby ordered that the name of Joseph

Arrington II be removed from the rolls of persons authorized to

practice law in the State of Georgia. Arrington is reminded of his

duties pursuant to Bar Rule 4-219 (b).

     Disbarred. All the Justices concur.




                                 8